IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                      Docket No. 43423

STATE OF IDAHO,                               )   2016 Unpublished Opinion No. 598
                                              )
       Plaintiff-Respondent,                  )   Filed: July 15, 2016
                                              )
v.                                            )   Stephen W. Kenyon, Clerk
                                              )
CODY MILLER WILLIAMS,                         )   THIS IS AN UNPUBLISHED
                                              )   OPINION AND SHALL NOT
       Defendant-Appellant.                   )   BE CITED AS AUTHORITY
                                              )

       Appeal from the District Court of the Seventh Judicial District, State of Idaho,
       Bonneville County. Hon. Jon J. Shindurling, District Judge.

       Judgment of conviction and unified sentence of ten years, with a minimum period
       of confinement of two years, for possession of a controlled substance and being a
       persistent violator, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Andrea W.
       Reynolds, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                   and GRATTON, Judge
                    ________________________________________________

PER CURIAM
       Cody Miller Williams pled guilty to possession of a controlled substance, I.C. § 37-
2732(c)(1), and being a persistent violator, I.C. § 19-2514. In exchange for his guilty plea,
additional charges were dismissed. At sentencing, the parties stipulated to the imposition of a
specified sentence. The district court followed the parties’ recommendation and sentenced
Williams to a unified term of ten years, with a minimum period of confinement of two years.
Williams appeals.



                                              1
         Williams asserts that the district court imposed an excessive sentence. The doctrine of
invited error applies to estop a party from asserting an error when his or her own conduct induces
the commission of the error. State v. Atkinson, 124 Idaho 816, 819, 864 P.2d 654, 657 (Ct. App.
1993). One may not complain of errors one has consented to or acquiesced in. State v. Caudill,
109 Idaho 222, 226, 706 P.2d 456, 460 (1985); State v. Lee, 131 Idaho 600, 605, 961 P.2d 1203,
1208 (Ct. App. 1998). In short, invited errors are not reversible. State v. Gittins, 129 Idaho 54,
58, 921 P.2d 754, 758 (Ct. App. 1996). This doctrine applies to sentencing decisions as well as
rulings made during trial. State v. Griffith, 110 Idaho 613, 614, 716 P.2d 1385, 1386 (Ct. App.
1986).
         Therefore, because Williams received the sentence he requested, he may not complain
that the district court abused its discretion. Accordingly, Williams’s judgment of conviction and
unified sentence of ten years, with a minimum period of confinement of two years, for
possession of a controlled substance and being a persistent violator is affirmed.




                                                 2